      Case 2:20-cr-01161 Document 46 Filed on 06/14/21 in TXSD Page 1 of 4
                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                             UNITED STATES DISTRICT COURT                                    June 14, 2021
                              SOUTHERN DISTRICT OF TEXAS                                  Nathan Ochsner, Clerk
                                CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                           §
                                                   §
v.                                                 §            Criminal Case No. 2:20-CR-01161
                                                   §
NOE CARILLO                                        §

                                              ORDER

       Pending before the Court is Defendant Noe Carrillo’s letter motion to serve his federal

sentence concurrently with his anticipated state sentence. (Dkt. No. 45). After reviewing the

motion, the record, and the applicable law, the Court is of the opinion that the motion should be

DENIED.

I.     BACKGROUND

       On March 11, 2021, Defendant was sentenced to 18 months’ imprisonment after pleading

guilty to transportation of undocumented aliens. At the time of the offense, he was on probation in

Duval County, Texas, for evading arrest detention with a vehicle. The Presentence Investigation

Report indicated that, at the time of sentencing, “The Duval County Adult Probation Office is

aware of the defendant committing the instant federal offense; however, the status of his state case

is unknown.” (Dkt. No. 40, ¶ 25). Defendant states that Duval County has since filed a petition to

revoke his probation. He now moves the Court to order that his federal sentence run concurrently

with his anticipated state sentence.

II.    LEGAL STANDARD

       “Well-settled federal law presumes that when multiple terms of imprisonment are imposed

at different times, they will run consecutively unless the district court specifically orders that they

run concurrently.” Free v. Miles, 333 F.3d 550, 553 (5th Cir. 2003); see also 18 U.S.C. § 3584(a);

Hunter v. Tamez, 622 F.3d 427 (5th Cir. 2010). While a federal court has discretion to permit the
       Case 2:20-cr-01161 Document 46 Filed on 06/14/21 in TXSD Page 2 of 4




concurrent running of a yet-to-be imposed state sentence, the court must include an express

statement in the federal judgment; otherwise there is a presumption that the sentences run

consecutively. See United States v. Hernandez, 234 F.3d 252, 256 (5th Cir. 2000). “Although the

Fifth Circuit has not issued a published decision in which it applied the presumption of consecutive

sentences in a case where the federal sentence was imposed and then a subsequent state sentence

was imposed, . . . at least one unpublished Fifth Circuit decision has held [that the presumption

applies].” United States v. Starr, 2008 WL 4279481, at *3 (S.D. Tex. Sept. 11, 2008) (emphasis in

original) (citing Aldridge v. Wendt, 149 F. App’x 253, 2005 WL 2055929 (5th Cir. Aug. 26, 2005)).

“Numerous lower courts within the Fifth Circuit have also applied the rule in Free to hold that the

failure of the federal sentencing court to specify that the federal sentence is to run concurrently to

an anticipated state sentence results in the designation of a consecutive sentence.” Id. (citing United

States v. Kellogg, 2006 WL 1312479, *2 (W.D. La. May 11, 2006); Lisby v. Joslin, 2005 WL

3148607, *2 (N.D. Tex. Nov. 22, 2005)).

III.    ANALYSIS

        Defendant maintains that both his attorney and United States Magistrate Judge Julie K.

Hampton told him that his federal sentence would run concurrently with any forthcoming state

sentence for probation revocation. The federal judgment, however, is silent. (See Dkt. No. 43). The

presumption is that Defendant’s federal sentence runs consecutively to any anticipated state

sentence, and the Court has limited authority to amend the judgment.

        The record shows that the Court made no comment regarding concurrency at sentencing.

Because the written judgment accurately reflects the Court’s oral pronouncement, the Court has

no authority to correct Defendant’s sentence pursuant to Federal Rule of Criminal Procedure 36.

See United States v. Castro, 2011 WL 2412902, at *2 (S.D. Tex. June 15, 2011); see also United

States v. Roth, 359 F. App’x 453, 454–55 (5th Cir. 2009) (denying motion under Rule 36 to run


                                                  2
      Case 2:20-cr-01161 Document 46 Filed on 06/14/21 in TXSD Page 3 of 4




sentences concurrently where “[t]he judgment is consistent with the court’s verbal explanation of

the sentence” and “does not contradict anything that the judge said at the sentencing hearing”);

United States v. Nunez, 168 F. App’x 653, 654 (5th Cir. 2006) (district court made no clerical error

in its written judgments and did not err in denying Rule 36 motion, where judgment was silent as

to concurrency and court made no comment on concurrency at sentencing). The Court similarly

“has no authority to modify defendant’s judgment or otherwise ‘order,’ post-judgment, that the

sentences run concurrently or consecutively.” United States v. Torres, 2018 WL 3150678, at *2

(E.D.N.C. June 27, 2018) (citing Dillon v. United States, 560 U.S. 817, 824 (2010) (“‘[A] judgment

of conviction that includes [a sentence of imprisonment] constitutes a final judgment’ and may not

be modified by a district court except in limited circumstances.”) (quoting 18 U.S.C. § 3582(b))

(alterations in Dillon)).

        To the extent Defendant seeks to challenge the Bureau of Prisons’ (BOP) calculation of his

federal sentence, he may file a petition under 28 U.S.C. § 2241. See Pack v. Yusuff, 218 F.3d 448,

451 (5th Cir. 2000) (A writ of habeas corpus pursuant to 28 U.S.C. Section 2241 is the appropriate

vehicle in which “a sentenced prisoner attacks . . . the prison authorities’ determination of its

duration.”) (citations omitted). A defendant is required to exhaust available administrative

remedies through the BOP before litigating the computation of his sentence in federal court. United

States v. Wilson, 503 U.S. 329, 335 (1992) (citing 28 C.F.R. §§ 542.10–542.16 and collecting

cases). Any challenge to the BOP’s calculation of sentencing credit pursuant to Section 2241 must

be filed in the district where the defendant is incarcerated. See Pack, 218 F.3d at 451. Defendant

is currently incarcerated at FCI Beaumont Low, which is located in the Eastern District of Texas.

Assuming Defendant remains incarcerated in Beaumont, he should file any Section 2241 petition

in the Eastern District of Texas, after first exhausting his administrative remedies.




                                                 3
     Case 2:20-cr-01161 Document 46 Filed on 06/14/21 in TXSD Page 4 of 4




IV. CONCLUSION

      For the foregoing reasons, Defendant’s letter motion to serve his federal sentence

concurrently with his anticipated state sentence for probation revocation (Dkt. No. 45) is

DENIED.

      It is SO ORDERED.

       Signed on June 14, 2021.



                                                _____________________________________
                                                         DREW B. TIPTON
                                                 UNITED STATES DISTRICT JUDGE




                                            4
